Per Curiam. Before the Court is a Motion to Correct the Record brought by separate appellees David C. Kolb, M.D., and T. Eric Bowen, M.D. Separate appellees note that the record in this case was in the possession of appellant’s counsel until it was checked out to their counsel. Upon receipt, counsel for separate appellees discovered that several pages of the record contained highlighted sections or notations. Separate appellees identify several pages in their motion that are said to be highlighted or annotated. Further, separate appellees, through their counsel, certify that these notations and highlights were placed on the record prior to its receipt by counsel for separate appellees. Separate appellees served their motion on all parties to this appeal. No responses were filed, and the time to respond has expired. The clerk’s records indicate that counsel for the appellant checked out the record on March 20, 1997. Counsel then returned the record to the clerk’s office on July 18, 1997; on that same date, counsel for separate appellees checked out the record. Separate appellee’s motion was filed on July 25, 1997.  A review of the record confirms that, as alleged by separate appellees, it has been highlighted with notations added on a substantial number of pages. This cannot be permitted; the record should not be tampered with in any fashion. Therefore, pursuant to Ark. R. App. P. — Civ. 6(e), we order counsel for the appellant to correct all pages of the record that contain highlights or notations by preparing a supplemental record, properly certified, replacing these pages. This supplemental record shall be filed within 30 days of the date of this opinion. Appellant is to bear all costs in connection with the preparation, certification and transmission of the supplemental record.  By this Per Curiam, we place all counsel and parties, in this case and all future cases, on notice: the Court’s record on appeal is not to be disfigured, marked upon, or otherwise tampered with.